Per Curiam. This claim arises out of a criminal offense that occurred on May 3, 1975, at approximately 2:00 a.m., near 9400 South Sawyer Avenue, Evergreen Park, Illinois. Claimant seeks compensation pursuant to the provisions of the "Crime Victims Compensation Act”, Ill.Rev.Stat., 1975, Ch. 70, Sec. 71, et seq., (hereinafter referred to as the "Act”). This course was heard before the Honorable Joseph P. Griffin, a Commissioner of this Court, following Claimant’s objection to the opinion heretofore entered by this Court on July 6, 1976, denying the application for compensation. The sole contested issue presented to the Court is whether the conduct of the Claimant in giving chase to his assailants constituted "wrongful conduct” within the meaning of Section 3(f) of the Act. It appears from the evidence introduced at the aforesaid hearing that on May 3, 1975, at about 2:00 a.m., Claimant was a passenger in an automobile being driven by one Donald Walsh. At approximately 74th Street and Southwest Highway certain youths in an automobile threw empty beer cans at the vehicle in which Claimant was riding. The driver of the automobile in which Claimant was riding, Donald Walsh, testified that he followed the offenders’ car to 94th Street and Sawyer Avenue, a distance of over two miles, for the purpose of obtaining their license number which he intended to give to the police department. He pulled up to the rear of the offending car when another car pulled in back of him sandwiching his car in between the two vehicles. From seven to nine youths emerged from the two vehicles and proceeded to beat Donald Walsh and the Claimant. Claimant, William D. McNamara, called as witness, testified that he was hit and knocked to the street, and that he sustained an injury to his leg which later was determined to be a fracture. The Court feels that Claimant, as a passenger in an automobile having no control over the driver, was not involved in a chase. The Court feels that the evidence introduced at the hearing does not show that the Claimant, William D. McNamara, was engaged in any wrongful act which contributed to his injury. Claimant seeks compensation for the time he lost from work. His hospital bills and any other expenses were paid for by his union’s insurance carrier. It has been determined that Claimant was off work fifteen (15) weeks. On the basis of the computation at $500.00 per month as per statute, the full amount he is entitled to recover is $1,875.00. Claimant received from his union the sum of $100.00 per week for a total of $1,500.00. The statutory deduction added to this provides a deduction of $1,700.00, so that the full amount to which Claimant is entitled is $175.00. Claimant is therefore awarded the sum of $175.00. Claimant has filed suit against William J. Pisano, the driver of the second vehicle involved in this matter, and this suit is presently pending in the Circuit Court of Cook County, No. 75 L 12304. The Respondent, State of Illinois, is subrogated in the amount of $175.00 against any recovery in said suit.